IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-40737
                        Conference Calendar



WILLIE A. ROSS, JR.,

                                         Plaintiff-Appellant,


versus

TIM WEST ET AL.,

                                         Defendants-Appellees.


                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 1:95-CV-358
                         - - - - - - - - - -
                           October 24, 1996
Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Willie A. Ross, Jr., Texas inmate #371414, appeals the

dismissal, as frivolous, of his civil rights complaint.   Ross

argues that the defendants, by failing to provide a safe work

area for him, were deliberately indifferent toward him and thus

violated his right to be free from cruel and unusual punishment.

For essentially the same reasons as relied upon by the district

court in its order of dismissal, we detect no abuse of discretion

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-40737
                               - 2 -

in the court’s frivolousness determination.    See Ross v. West,

No. 1:95cv358 (E.D. Tex. July 5, 1996).

     This appeal is without arguable merit and is thus frivolous.

5th Cir. R. 42.2.   It is DISMISSED.   We caution Ross that any

additional frivolous appeals filed by him will invite the

imposition of sanctions.   To avoid sanctions, Ross is further

cautioned to review all pending appeals to ensure that they do

not raise arguments that are frivolous because they have been

previously decided by this court.

     APPEAL DISMISSED.   SANCTION WARNING ISSUED.